Citation Nr: 1122346	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error in an April 20, 1978, rating decision which failed to grant service connection for residuals of a fracture of T12.  

2.  Entitlement to an effective date prior to September 27, 1988, for the grant of service connection for degenerative changes at C5-6 and C6-7.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of fractured pelvis and hips.  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for injury to the legs and knees.  

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a left foot injury.  

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bladder disorder, claimed as a leaking bladder or neurogenic bladder.  

7.  Entitlement to service connection for poikilothermal/cold intolerance.  

8.  Entitlement to service connection for loss of use of the buttocks, also claimed as entitlement to service connection for residuals of a spinal cord injury/syrinx.  

9.  Entitlement to service connection for sexual dysfunction.  

10.  Entitlement to service connection for neurogenic bowel.  

11.  Entitlement to service connection for soft tissue trauma.  

12.  Entitlement to service connection for residuals of a rib injury.  

13.  Entitlement to an evaluation in excess of 50 percent for residuals of a fracture of L2 and L3, wedging of L1 and L2, mild degenerative changes of L4-5, limitation of motion, and soft tissue fibrosis.  

14.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of C5-6 and C6-7.  

15.  Entitlement to an evaluation in excess of 10 percent for residuals of a right foot injury.  

16.  Entitlement to an evaluation in excess of 10 percent for residuals of chronic strain from a right ankle injury.  


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, Inc.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to an effective date prior to September 27, 1988, for the grant of service connection for degenerative changes at C5-6 and C6-7; whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for residuals of a fractured pelvis and hips, residuals of an injury to the legs and knees, and residuals of a left foot injury; entitlement to an evaluation in excess of 50 percent for residuals of a fracture of L2 and L3, wedging of L1 and L2, mild degenerative changes of L4-5, limitation of motion, and soft tissue fibrosis; entitlement to an evaluation in excess of 20 percent for degenerative changes of C5-6 and C6-7; and entitlement to an evaluation in excess of 20 percent for residuals of chronic strain from a right ankle injury are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  

The issues of whether an April 20, 1978, rating decision was clearly and unmistakably erroneous in failing to grant service connection for degenerative changes or compression fractures at C5-6 and C6-7, and whether an April 20, 1978, rating decision was clearly and unmistakably erroneous in failing to grant service connection for residuals of a fractured pelvis and hips have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An April 20, 1978, rating decision which did not grant service connection for residuals of a fracture of T12 was consistent with VA law and regulations then in effect.  

2.  A May 1990 rating decision denied entitlement to service connection for injury to the legs and knees.  The Veteran timely perfected an appeal of this decision, but later withdrew the appeal in August 2005.  

3.  Evidence received since the May 1990 final rating decision regarding service connection for injury to the legs and knees was not previously of record and raises a reasonable possibility of substantiating the claim.  

4.  A September 1986 rating decision denied entitlement to service connection for residuals of a left foot injury.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.

5.  Evidence received since the September 1986 final rating decision regarding service connection for residuals of a left foot injury was not previously of record and raises a reasonable possibility of substantiating the claim.  

6.  A March 1994 rating decision denied entitlement to service connection for residuals of a leaking bladder.  Although the Veteran filed a timely notice of disagreement concerning this decision in June 1994, she did not file a timely substantive appeal following the RO's issuance of a June 1995 statement of the case addressing this issue.

7.  Evidence received since the March 1994 final rating decision regarding a leaking bladder is merely cumulative of evidence that was previously of record and considered and does not raise a reasonable possibility of substantiating the claim.  

8.  The evidence of record does not show that the Veteran currently has a chronic disorder manifested by poikilothermal/cold intolerance related to her military service, or caused or aggravated by her service-connected disabilities.

9.  The evidence of record does not show that the Veteran currently has a chronic disorder manifested by loss of use of the buttocks, including residuals of a spinal cord injury/syrinx, related to her military service, or caused or aggravated by her service-connected disabilities.

10.  The evidence of record does not show that the Veteran currently has sexual dysfunction related to her military service, or caused or aggravated by her service-connected disabilities.

11.  The evidence of record does not show that the Veteran currently has a neurogenic bowel related to her military service, or caused or aggravated by her service-connected disabilities.

12.  The evidence of record does not show that the Veteran currently has a disorder due to soft tissue trauma related to her military service, or caused or aggravated by her service-connected disabilities.

13.  The evidence of record does not show that the Veteran currently has residuals of a rib injury related to her military service, or caused or aggravated by her service-connected disabilities.

14.  The evidence of record shows that the Veteran's right foot injury residuals is manifested by no more than moderate overall impairment throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The April 20, 1978, rating decision that did not grant service connection for residuals of a fracture of T12 did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for injury to the legs and knees is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a left foot injury is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a leaking bladder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  A chronic disorder manifested by poikilothermal/cold intolerance was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2010).  

6.  A chronic disorder manifested by loss of use of the buttocks, including residuals of a spinal cord injury/syrinx, was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2010).  

7.  Sexual dysfunction was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2010).  

8.  A neurogenic bowel was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

9.  A disorder due to soft tissue trauma was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

10.  Residuals of a rib injury were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

11.  The criteria for an evaluation in excess of 10 percent for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error (CUE)

1.  Whether there was clear and unmistakable error in an April 20, 1978, rating decision which failed to grant service connection for residuals of a fracture of T12.  

As a matter of law, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding CUE claim as to a prior final RO decision).  

The Veteran contends, in effect, that the April 20, 1978, rating decision contained CUE because the RO failed to grant service connection for residuals of a T12 fracture sustained at the time of her rappelling accident during service.  The RO's April 1978 decision was not appealed and is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a).  RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

Initially, the Board notes that the Board's January 1998 decision also addressed the issue of CUE in the April 20, 1978, rating decision.  However, the Veteran's allegation of CUE at that time involved different issues than she has currently raised.  Therefore, the Board has jurisdiction to consider her current allegation of CUE in the April 1978 rating decision.  See Andre v. Principi, 301 F.3d 1354, 1361-2 (Fed. Cir. 2002) (holding that, because a CUE claim involves an allegation of an error with "some degree of specificity," a veteran's different assertion of a particular clear and unmistakable error by the RO constitutes a distinct claim); see also Jarrell v. Nicholson, 20 Vet. App. 326, 333-4 (2006).  

The evidence of record at the time of the RO's April 1978 rating decision primarily consisted of the Veteran's service treatment records and the report of a VA compensation examination in April 1978.  

The service treatment records showed that in July 1977 the Veteran fell while rappelling from a helicopter, landing hard on her heels.  After the injury, she was taken to a hospital emergency room, where she was in moderate distress due to low back pain.  She was able to move all extremities, but any movement caused increased back pain.  She was then hospitalized for about nine days for observation.  There was no surgery.  The discharge diagnosis was compression fractures of L1 and L2.  On monthly follow-ups from August to November 1977, she was wearing a back brace.  There was no leg pain.  August 1977 X-rays revealed anterior/superior fractures of the left corners of the L1 and L2 vertebral bodies, which were read as a 20 percent compression fracture of the L1 and a 35 percent compression fracture of the L2.  On her separation examination in January 1978, the pertinent findings were residual pain and disability in the low back.  None of the x-rays during service showed any fracture of T12.  

In March 1978, the Veteran filed her original claim for VA compensation benefits for several disabilities, including fractures of the first and second lumbar vertebrae, resulting from the July 1977 rappelling accident.  

On VA examination in April 1978, the Veteran reported that she struck the ground hard coming down a rope from a helicopter during service, sustaining compression fractures of the L1 and L2 vertebrae.  On evaluation of the back, there was a gibbous formation in the area of the L1 and L2.  There was tenderness in the upper lumbar region without spasms.  There was full range of motion of the lumbosacral spine with a complaint of pain with flexion.  X-rays revealed anterior compression of the L1 and L2 vertebrae, apparently due to old trauma.  

As indicated above, the Veteran contends, in effect, that the April 20, 1978, rating decision erroneously failed to grant service connection for residuals of a T12 fracture sustained at the time of her rappelling accident during service.  

First, there is no indication in the record that the correct facts, as they were known at the time of the April 1978 rating decision, were not before the RO.  The evidence that was then of record raised no question or issue as to whether the Veteran sustained a fracture of T12 at the time of her in-service injury.  

The law governing service connection in April 1978 was essentially the same as it is now.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In general, this requires evidence of a current disability, evidence of in-service incurrence or aggravation of a disease or injury, and evidence of a nexus between the claimed in-service disease or injury and the current disability.  

The record shows that the April 1978 rating decision properly considered the applicable law.  The Veteran did not claim service connection for a T12 fracture at that time and the evidence itself did not raise such a claim.  The Board cannot now say that the April 1978 rating decision misapplied the law then in effect in failing to consider and grant entitlement to service connection for a T12 fracture.  Because the correct facts, as they were known at the time, were before the RO and because the RO properly applied the law then in effect, the April 20, 1978, rating decision was not erroneous in failing to grant service connection for residuals of a T12 fracture.  
A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  

In support of the Veteran's CUE allegation, she has provided copies of various radiological studies that, according to her, show either an absent transverse process on the right at T12 or a T12 compression fracture.  The studies identified by the Veteran were obtained by VA in March 1995, March 1996, February 1999, and September 2002.  However, the reports of those studies, which were not of record at the time of the RO's April 1978 decision, do not identify any such abnormality or fracture and further state that no other bone abnormality was present.  The Board would point out that, as a layperson, the Veteran is not capable of making medical conclusions; thus, her interpretations of the radiological studies are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the interpretation of radiological studies requires specialized training, and is therefore not susceptible of lay opinions, and the Veteran's statements in this regard cannot be accepted as competent medical evidence.  

More importantly, however, even if subsequent medical opinions did show that the a T12 fracture was present - which they do not - the evidence that was of record and considered at the time of the April 1978 rating decision did not show such a fracture.  As discussed above, determinations regarding CUE must be made based on the record and the law at the time of the claimed erroneous rating decision.  

Therefore, the Board concludes that the April 20, 1978, rating decision was not clearly and unmistakably erroneous in failing to grant service connection for a T12 fracture.  See Damrel v. Brown, 6 Vet. App. at 245; Fugo v. Brown, 6 Vet. App. at 43-44.  

VCAA

With respect to the Veteran's remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, letters dated in May 2006 and August 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran was provided VA examinations in August 2006 that were sufficient for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

New and material evidence 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for injury to the legs and knees.  

A rating decision in May 1990 found that new and material evidence had not been presented to reopen the Veteran's previously denied claim for service connection for injury to the legs and knees.  Although the Veteran perfected an appeal of that issue, the withdrawal of her appeal in August 2005 rendered the RO's May 1990 rating decision final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204(c) (2010).  The basis for the May 1990 denial was that the evidence did not show that the Veteran had a condition of the legs or knees that, "if shown, [is] due to and proximately the result of the service-connected back condition."  

The evidence that was of record at the time of the May 1990 rating decision included the Veteran's service treatment records, VA and non-VA treatment records dated through March 1990, and the reports of four VA compensation examinations from April 1978 through February 1990.  The service treatment records did not show that the Veteran sustained an injury to her legs or knees.  The post-service treatment records showed the Veteran complained of chronic pain, including in both legs, and a VA examiner in February 1990 listed chronic musculoskeletal pain of the entire back, hips, and lower extremities, but no specific disorder of the legs or knees was diagnosed.  

Evidence added to the record since the RO's May 1990 decision includes VA and non-VA treatment records dated through October 2008 and the reports of several VA compensation examinations from April 1991 through August 2006.  Those records note the Veteran's occasional report of musculoskeletal pain in her legs.  But a VA compensation examiner in May 1995 noted no specific complaints and recorded no pertinent abnormal clinical findings.  

The Veteran was hospitalized by VA in July and August 1999 for a comprehensive evaluation of her various complaints and disabilities.  It was noted that a bone scan revealed increased uptake in both ankles and big toes.  A skeletal survey showed no significant findings other than the previously known fractures at T12-L1.  A neurological consultant wrote that the only clinically significant neurological abnormality was right-sided meralgia paresthetica which had no relationship to any spinal cord or nerve root injury.  The examiner stated that there were no clinical findings suggesting myelopathy, radiculopathy, or neuropathy, but that the Veteran did have a chronic myofascial pain disorder.  Another examiner wrote that an August 1999 electromyography had shown evidence of prior injury of the deep peroneal nerve branches of the extensor digitorum brevis muscles bilaterally, consistent with her prior ankle injuries, which the examiner indicated were more than likely sustained in her rappelling accident during service.  This last examiner also stated that the Veteran's right-sided meralgia paresthetica bore no relationship to the rappelling accident or any resultant spinal problem.  

The Board finds that some of the evidence obtained during the 1999 VA hospitalization is new, in that it was not previously of record.  Further, that evidence is material because it relates to an unestablished fact necessary to substantiate the claim - a current disorder that may be related to military service.  Accordingly, the Board finds that the evidence added to the record since the May 1990 rating decision is new and material, because it raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Veteran's claim for service connection for injury to the legs and knees is reopened.  

However, because the medical evidence obtained during the VA hospitalization in July and August 1999 is conflicting, the Board finds that additional development of the record is required prior to final consideration of the claim on the merits.  Thus, the reopened issue of entitlement to service connection for injury to the legs and knees will be addressed further in the remand section, below.  

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a left foot injury.  

A rating decision in September 1986 denied service connection for injuries to both feet.  The Veteran was notified of that decision that same month and did not appeal.  

A rating decision in May 1990 found that new and material evidence had not been presented to reopen the Veteran's previously denied claim seeking service connection for a condition of the feet.  The Veteran perfected an appeal of that issue.  However, the withdrawal of her appeal in August 2005 specifically excluded the issue relating to service connection for a bilateral condition of the feet.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204(c) (2010).  Thus, the appeal stemming from the May 1990 rating decision remains active.  

However, a rating decision in May 1995 granted service connection for residuals of a right foot injury.  Accordingly, that issue is no longer before the Board.  The only remaining relevant issue on appeal concerns service connection for residuals of a left foot injury.  In this regard, the September 1986 rating decision is the last final denial of the issue concerning service connection for residuals of a left foot injury

The evidence of record at the time of the RO's September 1986 rating decision included the Veteran's service treatment records and the reports of VA compensation examinations in April 1978 and June 1986.  The service treatment records contained a note dated approximately two weeks after her rappelling accident in July 1977, indicating that there was ecchymosis of the left foot laterally and at the base of her toes.  X-rays were negative.  No subsequent service department report mentioned the left foot.  The report of the Veteran's January 1978 separation examination stated that examination of the feet was normal.  The April 1978 VA examiner recorded the Veteran's complaints regarding her right foot and ankle, but no complaints, abnormal clinical findings, or diagnosis concerning a left foot disorder was noted.  The June 1986 VA examiner recorded the Veteran's report that she fell in service and "jarred" her legs and feet.  No specific complaints regarding her left foot were noted, and the examiner did not provide any clinical findings or diagnosis concerning the Veteran's left foot.  

The September 1986 rating decision denied service connection on the basis that the service treatment records were negative for any complaint of, treatment for, or diagnosis of chronic injury residuals in both feet.  Although not stated in the decision, the evidence then of record also did not show any current residuals of a left foot injury.  

The evidence added to the record since the September 1986 rating decision includes VA treatment records dated from July 1987 to October 2008; reports of VA compensation examinations in May 1995, February 2003, and March 2005; a letter from a private physician dated in June 1987; records of a VA hospitalization from July to August 1999.  

The Veteran was hospitalized by VA in July and August 1999 for a comprehensive evaluation of her various complaints and disabilities.  It was noted that a bone scan revealed increased uptake in both ankles and big toes.  One examiner wrote that electromyography in August 1999 had shown evidence of prior injury of the deep peroneal nerve branches of the extensor digitorum brevis muscles bilaterally, consistent with her prior ankle injuries, which the examiner indicated were more than likely sustained in her rappelling accident during service.  

A VA compensation examination was conducted in March 2005.  At that time, the Veteran complained of pain, stiffness, and cramps in her left foot, and fatigability on walking; she used a cane.  The examiner noted bilateral hallux valgus, a broken blister on the underside of the left big toe, and normal range of motion of all joints of the Veteran's left foot; x-rays were normal.  Chronic strain of both feet was diagnosed.  

A VA clinic examiner in December 2006 noted the Veteran's report of subjective decreased sensation in the left forefoot; no pertinent abnormal clinical findings or diagnosis was listed. 

The Board finds that much of the evidence received since the September 1986 rating decision is new, in that it was not previously of record.  Further, that evidence is material because it relates to an unestablished fact necessary to substantiate the claim - a current disorder that may be related to military service.  In this regard, the Board notes the 1999 VA examiner's notation of nerve damage resulting from injury to the Veteran's ankles in the rappelling accident, as well as the more recent diagnosis of chronic strain of both feet.  Accordingly, the Board finds that the evidence added to the record since the September 1986 rating decision is new and material, because it raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Veteran's claim for service connection for residuals of a left foot injury is reopened.  

However, because the March 2005 VA examiner did not note any current neurological deficit, the Board finds that additional development of the record is required prior to final consideration of the claim on the merits.  This issue will be addressed further in the remand section, below.  

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bladder disorder, claimed as a leaking bladder or neurogenic bladder.  

A rating decision in March 1994 denied service connection for a leaking bladder adjunct to the Veteran's service-connected low back disability and abdominal hysterectomy residuals.  The Veteran filed a notice of disagreement with this decision in June 1994, and, in June 1995, she was furnished a statement of the case concerning that issue.  However, the Veteran did not file a timely substantive appeal concerning the denial of service connection for a leaking bladder.  Therefore, the March 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The basis for the March 1994 denial of service connection was that the evidence did not show that the Veteran's complaints concerning a leaking bladder were related to her service-connected back disability or to her service-connected abdominal hysterectomy.  

The Veteran's representative's August 2005 statement indicates that the Veteran's withdrawal of her appeal did not include the issue relating to a neurogenic bladder.  Because no appeal concerning a bladder disorder was then pending, however, the RO construed the statement as an application to reopen the Veteran's claim.  

The September 2006 rating decision determined that new and material evidence had not been presented to reopen the claim for service connection for leaking bladder.  The Veteran perfected an appeal of that decision.  

The evidence that was of record in conjunction with the prior appeal included the Veteran's service treatment records, VA and non-VA treatment records, and the reports of VA compensation examinations in September 1987, December 1993, January 1995, March 1995, and May 1995.  That evidence showed that the Veteran developed symptoms of spontaneous urinary incontinence in approximately 1990.  There was no medical evidence of bladder dysfunction or of a diagnosed bladder disorder, and no examiner related the Veteran's symptoms to service or to a service-connected disability.  

Evidence received subsequently consists of VA treatment and examination reports and the Veteran's own statements.  The Veteran was hospitalized by VA from March to April 1996 to evaluate her various complaints.  At that time, she reported a sensation of bladder fullness without being able to void, or with a minimal amount during micturition, and many episodes of urgency.  She indicated she had had two or three episodes of leaking, which had worsened since 1991.  No abnormalities were noted on bladder sonogram, and an urodynamics study could not be performed to determine the etiology of the Veteran's symptoms, and the examiner did not comment on a diagnosis or etiology for the Veteran's symptoms.  

The Veteran was again hospitalized by VA in July 1999 to evaluate her various complaints and disabilities.  At that time, she again expressed complaints of urinary frequency and urgency.  A urological consultant noted that a urethrocystogram in April 1999 had revealed no pathology.  The consultant did not list any diagnosis, but recommended a trial of medication for the Veteran's "bladder spasms."  

In September 2004, a VA clinic physician indicated that the Veteran's symptoms of urgency and urinary frequency were likely due to stress incontinence.  VA compensation examiners in March 2005 and September 2007 stated that the Veteran had no genitourinary complaints.  

The evidence received since the Veteran's prior appeal does not show that any examiner has attributed the Veteran's urinary symptoms to a known diagnosis or to service or a service-connected disability.  The additional evidence is merely cumulative of evidence that was previously of record and considered.  It shows only treatment for the Veteran's urinary complaints which did not differ from those she had expressed previously, and no examiner has related the symptoms to her military service or to a service-connected disability.  Therefore, the evidence is not new.  It does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and so does not raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board concludes that evidence received since the final March 1994 rating decision is not new and material, and the Veteran's claim for service connection for a bladder disorder is not reopened.  

Service connection 

7.  Entitlement to service connection for poikilothermal/cold intolerance.  

The Veteran reported to a VA compensation examiner in February 2003 that she experienced cold intolerance, which she attributed to her service-connected back disability.  The examiner did not note any pertinent abnormal clinical findings and did not list a diagnosis related to the reported symptom.  

There is no medical evidence showing that the Veteran currently has a chronic disorder manifested by poikilothermal/cold intolerance, nor is there any competent medical evidence linking the Veteran's complaints to her military service or to a service-connected disability.  

The Veteran has not identified any medical evidence of poikilothermal/cold intolerance, as opposed to her own statements.  The Board would point out that, as a layperson, she is not capable of making medical conclusions; thus, her statements regarding cold intolerance are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, neurological disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements in that regard cannot be accepted as competent medical evidence.  

Thus, in the absence of competent medical evidence that the Veteran currently has a disorder manifested by poikilothermal/cold intolerance related to her military service or to a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


8.  Entitlement to service connection for loss of use of the buttocks, also claimed as residuals of a spinal cord injury/syrinx.  

At her Board hearing, the Veteran clarified that her claim for service connection for residuals of a spinal cord injury/syrinx was the same as her claim regarding service connection for loss of use of the buttocks.  

A rating decision in May 1992 denied service connection for loss of use of the buttocks.  This issue was included in the Veteran's prior appeal, as reflected in the May 1992 supplemental statement of the case.  In January 1998, the Board remanded the issue for further evidentiary development.  Finally, in a written statement by the Veteran's accredited representative in August 2005, she formally withdrew her prior appeal in its entirety, except for several issues, including entitlement to service connection for a disability of the spinal cord.  Therefore, the claim remained pending and never became final.  

The September 2006 rating decision denied the Veteran's claim regarding loss of use of the buttocks on the basis that new and material evidence had not been presented to reopen the claim.  Because the issue of service connection remained pending from the initial denial, however, consideration of whether new and material evidence had been presented was erroneous.  However, a supplemental statement of the case in October 2008 denied both of the Veteran's claims, i.e., relating to loss of use of the buttocks and to a spinal cord injury/syrinx, on the merits, considering all of the evidence of record.  Therefore, the Veteran is not prejudiced by the earlier erroneous denial based on the lack of new and material evidence.  The September 2006 rating decision had also denied service connection for a spinal cord injury/syrinx.  Therefore, the Board will consider the merits of the issue of entitlement to service connection for loss of use of the buttocks, also claimed as residuals of a spinal cord injury/syrinx.  

A VA clinic examiner commented in August 1988 that the Veteran had an aggravated problem sitting due to myofascial pain syndrome, including the gluteus maximus and gluteus minimus muscles.  The summary of a VA hospitalization in August and September 1989 lists diagnoses including chronic spinal myofascial pain syndrome involving the right paraspinous muscles, the right quadratus lumborum muscle, and the right gluteus medius and gluteus maximus muscles, and resulting in stiffness, especially with spinal flexion and generalized poor spinal rotation and mobility.  Examination revealed no specific clinical condition, i.e., nerve compression or entrapment, to account for the right gluteal thigh pain.  The examiner did note the Veteran's report that prolonged sitting at a low desk would increase the spinal pressure and cause more symptoms.  Subsequent VA clinic records later in 1989 and early 1990 continued to note myofascial pain syndrome, including of the lower lumbar spine and gluteal area.  A VA examiner following another VA hospitalization in February 1990 attributed the Veteran's chronic musculoskeletal pain involving the entire back, hips, and lower extremities, to the compression fractures at L1 and L2.  A VA EMG study in July 1999 showed that the gluteus medius muscle was normal.  Although subsequent examiners have noted the Veteran's chronic pain, no examiner has indicated that she has a chronic disorder manifested by inability to sit, other than her already-service-connected lumbar spine disability, or that she has otherwise lost the use of her buttocks.  

VA magnetic resonance imaging (MRI) of the Veteran's thoracic spine in April 1995 showed an abnormal signal in the spinal cord at the level of T12 that "may be a small syrinx."  However, subsequent MRIs in September 2002 and March 2007 did not note such a defect.  Moreover, several VA radiologists specifically reviewed the September 2002 MRI study and stated that there was no evidence of a syrinx at T12.  No examiner has indicated that the Veteran has a neurological deficit attributable to such a syrinx.  

Service connection requires that the Veteran have a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence of competent medical evidence that the Veteran currently has a disorder manifest by loss of use of the buttocks, including residuals of a spinal cord injury/syrinx, related to her military service or to a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

9.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected spinal disabilities.  

In the Veteran's representative's written statement in August 2005 withdrawing the Veteran's prior appeal it was noted that the withdrawal did not include the Veteran's service connection claim regarding sexual dysfunction.  However, the record does not reflect that a claim for service connection for that disability had previously been adjudicated.  Subsequently, the September 2006 rating decision denied service connection for sexual dysfunction, including as secondary to the Veteran's service-connected lumbar spine disability; the Veteran perfected an appeal of that decision.  

A VA gynecological compensation examiner in December 1993 reported that the Veteran described decreased sensation in the vagina and stated that she had been anorgasmic for over a year.  The pelvic examination was essentially normal.  Subsequently, the Veteran complained of sexual dysfunction and similar symptoms to VA examiners in February 2003 and September 2004.  Neither examiner listed a diagnosis or etiology for the Veteran's reported symptoms.  At the time of an annual gynecological examination in September 2007, the Veteran expressed no complaints.  

The medical evidence does not show that the Veteran currently has a diagnosed chronic disorder manifested by sexual dysfunction.  Further, no examiner has related the Veteran's claimed symptoms to service or to a service-connected disability.  

Thus, in the absence of competent medical evidence that the Veteran currently has sexual dysfunction related to her military service or to a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also notes that service connection has previously been established for adhesions of the bowel and right ovary following a total hysterectomy for endometriosis, rated 30 percent disabling from March 1980.  Moreover, pursuant to a Stipulated Agreement in November 2001, special monthly compensation based on anatomical loss or loss of use of a creative organ has been paid to the Veteran, from December 1979.  Therefore, additional payment for sexual dysfunction would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2010).  

10.  Entitlement to service connection for a neurogenic bowel.  

The Veteran has generally claimed entitlement to service connection for neurogenic bowel.  

However, the service treatment records, as well as post-service VA and non-VA treatment and examination records, do not show that the Veteran has ever been shown to have a neurogenic bowel.  A VA compensation examiner in January 1995 stated that there was no bowel dysfunction.  In May 1995, a VA clinic examiner indicated that there were no gastrointestinal complaints, and the gastrointestinal examination was normal.  VA examiners in March 2005 and September 2007 also stated that there were no bowel complaints, other than constipation due to medication.  There simply is no medical evidence that the Veteran has ever had a neurogenic bowel.  

Thus, in the absence of competent medical evidence that the Veteran currently has a neurogenic bowel related to her military service or to a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


11.  Entitlement to service connection for soft tissue trauma.  

In a statement received from the Veteran in September 2006, she stated, 

The fracture sites missing bone mass would prevent normal heal [sic] of the fracture and the soft tissue.  The absence of the right transverse process of T12 vertebra prevented normal reattachment of soft tissue including spinal support muscles.  The feet have been medically treated for plantar fasciitis and is [sic] associated with incomplete rehabilitation following injury.  

Blood vessels of both legs from the knees to the ankles were injuried [sic] and never healed.  The damage to the blood vessels of the lower legs are [sic] not from a sudden weight gain such as a pregnancy.  

Service connection has already been established for right foot and right ankle disabilities, and the Veteran's claims for service connection for residuals of a left foot injury and for injury to the legs and knees are addressed elsewhere in this decision.  

Service connection has also already been established for disabilities of the cervical spine and the lumbar spine.  Soft tissue fibrosis in the area of the compression fractures at L1 and L2 has been included in the service-connected lumbar spine disability, and so any residuals due to soft tissue fibrosis are rated in conjunction with the lumbar spine disability.  The Veteran has not identified any other specific disability she currently has as a result of soft tissue injury, and the medical evidence does not show any such disability that has not previously been or is not currently being addressed separately.  

Service connection requires that the Veteran have a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence of competent medical evidence that the Veteran currently has a disorder due to soft tissue trauma that is related to her military service or to a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

12.  Entitlement to service connection for residuals of a rib injury.  

At her Board hearing, the Veteran argued that x-rays show that her ribs were displaced upward and outward from the vertebrae as a result of the rappelling accident during service.  In a statement received from her in September 2006, she stated that x-ray films show "fractured ribs were separated from the vertebra [sic] body and displaced in an upward motion from the force of impact."  

However, the medical evidence of record does not show any rib abnormality or rib disorder.  See, e.g., the reports of thoracic spine x-rays and MRIs obtained by VA in March 1995, May 1995, September 2002, and March 2007.  

The Veteran has not identified any medical evidence showing residuals of a rib injury, as opposed to her own interpretation of x-rays.  The Board would point out that, as a layperson, she is not capable of making medical conclusions; thus, her statements regarding rib injuries are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  However, rib injuries are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements in that regard cannot be accepted as competent medical evidence.  

Service connection requires that the Veteran have a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence of competent medical evidence that the Veteran currently has residuals of a rib injury related to her military service or to a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2010); Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total disability rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has been in receipt of a TDIU since September 1990.  Therefore, consideration of a TDIU is no longer an issue. 

15.  Entitlement to an increased rating for residuals of a right foot injury, currently rated 10 percent disabling.  

The record shows that the September 2006 rating decision on appeal increased the rating for residuals of a right foot injury to 10 percent, effect from March 28, 2005.  The Veteran perfected an appeal concerning the assigned rating.  

The right foot disability is rated under Diagnostic Code 5284, which provides for a 10 percent rating for moderate residuals, a 20 percent rating for moderately severe residuals, and a 30 percent rating for severe residuals.  A 40 percent rating is to be assigned for actual loss of use of the foot.  

A VA compensation examination was conducted in August 2006.  Although the examiner did not have the claims file to review, it was noted that the examiner reviewed all of the Veteran's VA treatment records.  The record does not indicate that the Veteran has received any recent non-VA treatment for her right foot disability.  Therefore, the Board finds that the August 2006 examination is adequate for rating purposes, because it was based on a thorough examination of the Veteran viewed in relation to its pertinent medical history.  See 38 C.F.R. § 4.1; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not indicated that her service-connected right foot disability has worsened since August 2006, nor has she claimed that the August 2006 examination was inadequate.  Therefore, the Board finds that a remand for another examination of the right foot is not necessary.  

At the time of the VA compensation examination in August 2006, the Veteran reported that she continued to have pain in the bones of her right foot, with some weakness.  She denied experiencing any swelling, stiffness, heat, or redness.  The Veteran indicated she had some fatigability and lack of endurance, noting that her symptoms were present on rest, but were worse on standing and walking.  She reported that she had flare-ups, because at certain times the intensity of the pain was worse.  The flare-ups occurred at least once every day, but the Veteran could not say what would cause them, nor could she state how many additional degrees of limitation result.  However, the Veteran indicated that the additional limitation was "moderate," because at that time she had to "get off the foot."  She indicated that she used a cane because of her legs, but not her foot.  The Veteran also stated that her symptoms were helped by the use of heel, cup, and gel inserts in her shoes.  On examination, there was pain on palpation of the muscles and bones of the anterior right lateral foot, and painful motion, but there was no objective evidence of any edema or instability.  There was no functional limitation on standing or walking, nor was there any gait limitation.  She did not have any callosities, breakdown, or unusual shoe wear pattern.  The Veteran was unable to walk on her heels or toes on her right side.  She also stated she could not squat, as that caused more pain.  There were no hammertoes, high arch, clawfoot, flat feet, hallux valgus, or other foot deformity.  Although the Veteran reported some mild pain on range of motion testing of the various right foot joints, range of motion was noted to be normal, and repetitive use did not cause any additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed chronic strain of the right foot, noting that there was no evidence of fracture or degenerative joint disease on x-ray in 2005.  X-rays of the right foot in August 2006 showed minimal hammertoe deformities of the third through fifth toes, but were otherwise unremarkable.  Limitation of function of the right foot was characterized by the examiner as moderate, due to pain.  The examiner was unable to comment on the degree of limitation during flare-ups without resorting to speculation.  As noted above, however, the Veteran indicated that she estimated the amount of such additional limitation as moderate.  

Although the Veteran has reported pain and weakness in her right foot which is worse on standing and walking, examination of the foot is essentially normal, except for pain on palpation of the muscles and bones of the foot.  The examiner characterized the functional limitation the Veteran experiences as moderate, and that is also how the Veteran herself characterized the amount of additional limitation she has during flare-ups.  

Therefore, the Board finds that the residuals of the Veteran's service-connected right foot injury produce moderate impairment.  Accordingly, a 10 percent rating and no more is warranted.  Since a 10 percent rating is already in effect for the disability, no higher schedular rating may be assigned.  

Other considerations 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

With respect to her service-connected right foot injury, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected right foot injury is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by her disability.  Id.  

Throughout the appeal period, the Veteran's service-connected right foot injury residuals were manifested by tenderness to palpation of the foot and pain and weakness on standing and walking.  The Veteran described flare-ups that occurred at least daily, but the Veteran and a VA examiner in August 2006 characterized the degree of impairment, including during flare-ups, as moderate.  No other abnormal clinical findings have been shown.  

A rating in excess of 10 percent is provided for certain manifestations of residuals of a foot injury, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5294; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as exceptional so as to render the schedular evaluation inadequate at any time during the appeal period.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an evaluation in excess of that already assigned to the disability at issue herein at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

- Continued on Next Page     - 

ORDER

The April 20, 1978, rating decision, which did not grant service connection for residuals of a compression fracture of T12, did not contain CUE, and the appeal is denied.  

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for injury to the legs and knees is reopened.  

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for residuals of a left foot injury is reopened.  

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a bladder disorder, claimed as a leaking bladder or neurogenic bladder, is denied.

Service connection for poikilothermal/cold intolerance is denied.  

Service connection for loss of use of the buttocks, also claimed as entitlement to service connection for residuals of a spinal cord injury/syrinx, is denied.  

Service connection for sexual dysfunction, to include as secondary to service-connected spinal disabilities, is denied.  

Service connection for a neurogenic bowel is denied.  

Service connection for soft tissue trauma is denied.  

Service connection for residuals of a rib injury is denied.  

An increased rating for residuals of a right foot injury, currently rated 10 percent disabling, is denied.  


REMAND

2.  Entitlement to an effective date prior to September 27, 1988, for the grant of service connection for degenerative changes at C5-6 and C6-7.  

As noted above, the Veteran has raised the issue of whether the RO April 20, 1978 rating decision was clearly and unmistakably erroneous in failing to grant service connection for degenerative changes or compression fractures at C5-6 and C6-7.  That CUE issue has been referred to the AOJ for adjudication.  Moreover, the effective date issue on appeal is inextricably intertwined with the CUE issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, the two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, [1372] (Fed.Cir.2001) (holding that, where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

Therefore, appellate consideration of the issue of entitlement to an effective date prior to September 27, 1988, for the grant of service connection for degenerative changes at C5-6 and C6-7 must be deferred, pending adjudication of the referred issue relating to CUE in the April 20, 1978, rating decision.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a fractured pelvis and hips.  

The Veteran has also raised the issue of CUE in the April 20, 1978, rating decision in failing to grant service connection for residuals of a fractured pelvis and hips.  As noted above, that CUE issue has also been referred to the AOJ for adjudication.  Similar to the cervical spine issue discussed above, the issue of whether new and material evidence has been presented to reopen a claim for service connection for residuals of a fractured pelvis and hips is inextricably intertwined with the referred issue concerning CUE in an earlier rating decision.  

Therefore, appellate consideration of whether new and material evidence has been presented to reopen a claim for service connection for residuals of a fractured pelvis and hips must be deferred, pending adjudication of the referred issue relating to CUE in the April 20, 1978, rating decision.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for injury to the legs and knees.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left foot injury.  

Although the Board has reopened the Veteran's claims for service connection for injury to the legs and knees and for residuals of a left foot injury, additional evidentiary development is needed prior to final appellate consideration of those issues.  

As discussed above, examiners during a VA hospitalization in July and August 1999 provided conflicting opinions as to the presence of a current neurological disorder of the Veteran's lower legs, one examiner stating that neurological studies showed findings indicating injury to the deep peroneal nerves of both legs as a result of injury to the Veteran's ankles in the rappelling accident during service.  

In addition, electromyography of the Veteran's right lower extremity by VA in March 2003 reportedly was normal.  

Therefore, the Veteran must be afforded orthopedic and neurological examinations of her lower extremities to determine whether she has any current disorder of either leg or her left foot or ankle that is related to her military service.  

13.  Entitlement to an increased rating for residuals of a fracture of L2 and L3, wedging of L1 and L2, mild degenerative changes of L4-5, limitation of motion, and soft tissue fibrosis, currently rated 50 percent disabling.  

14.  Entitlement to an increased rating for degenerative changes of C5-6 and C6-7, currently rated 20 percent disabling.  

The Veteran was last afforded a VA compensation examination concerning her cervical spine and lumbar spine disabilities in August 2006, almost five years ago.  Moreover, VA clinic records dated in September 2007 note that the Veteran continued to receive treatment for pain management for her spinal disabilities from private sources.  The only recent private treatment record in the file is the report of a cervical spine MRI in September 2006.  The Veteran also reported to the August 2006 VA examiner that she felt that her neck and back pain was worsening.  

The Veteran has also reported experiencing numbness on the lateral aspect of her right thigh, and a diagnosis of meralgia paresthetica has been noted, although the record indicates that examiners have opined that that disorder was not attributable to the injury the Veteran sustained during service or to any other service-connected disability.  In addition, private electromyography (EMG) in 1987 and 1988, as well as EMG by VA in August 1999, noted abnormalities of several lower extremity nerves.  The significance of those findings in relation to the Veteran's other injuries in service has not been addressed.  

In light of the age of the most recent VA compensation examination and the Veteran's report of worsening symptoms, she must be afforded another examination to assess the current extent and severity of her cervical and lumbar spine disabilities.  

16.  Entitlement to an increased rating for residuals of chronic strain from a right ankle injury, currently rated 10 percent disabling.  

The September 2006 rating decision on appeal notes clinical and x-ray findings regarding the Veteran's right ankle that were reported by an August 2006 VA compensation examiner.  However, the report of the August 2006 examination that is contained in the record does not include any such findings regarding the right ankle.  Although the report in the record does not appear to be missing any pages, the full report of that examination of the Veteran's right ankle must be obtained. 

Moreover, because the most recent VA compensation examination is almost five years old, the Veteran must be afforded another examination to assess the current extent and severity of her right ankle disability.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for residuals of a fractured pelvis and hips, residuals of injury to the legs and knees, residuals of a left foot injury, a lumbar spine disorder, a cervical spine disorder, and residuals of a left ankle injury, since her separation from service, in particular, any evaluation or treatment for pain from a non-VA source.  She must also be afforded an opportunity to identify or submit any additional pertinent evidence regarding her claim for an effective date prior to September 27, 1988, for service connection for degenerative changes of the cervical spine.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examinations to determine the etiology of any residuals of injury to the legs and knees or injury to the left foot found, including neurological residuals.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiners in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiners must state whether the Veteran currently has residuals of injury to the legs and knees or injury to the left foot, including neurological residuals.  If such residuals are diagnosed, the examiner must state whether the disorder is related to the Veteran's military service, including her inservice rappelling accident, or to a service-connected disability.  If it is found that a current disorder is related to a service-connected disability, the examiners must indicate whether the current disorder was caused by or aggravated by the service-connected disability, and, if aggravated, the degree of any such aggravation.  A complete rationale for all opinions must be provided.  If the examiners cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The reports prepared should be typed.  

3.  The RO must then also schedule the Veteran for a VA joints examination to determine the current severity of her service-connected right ankle disability.  The VA claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include active range of motion testing of the right ankle, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected right ankle disability, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right ankle, and if so, whether it is slight, moderate, or severe.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right ankle disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right ankle disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right ankle disability.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

4.  The RO must then also schedule the Veteran for a VA spine examination to determine the current severity of her service-connected cervical and lumbar spine disabilities.  The VA claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include active range of motion testing of the cervical and thoracolumbar spine, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected cervical and lumbar spine disabilities, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the cervical or thoracolumbar spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected cervical and lumbar spine disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the spine disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected cervical and lumbar spine disabilities.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

5.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for the VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, and the RO has adjudicated the referred CUE claims addressed in the Introduction section above, the Veteran's claims remaining on appeal must be readjudicated.  If any claim remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


